Citation Nr: 1136581	
Decision Date: 09/28/11    Archive Date: 10/11/11	

DOCKET NO.  08-36 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to February 1977.  

This case was previously before the Board of Veterans Appeals (Board) in May 2010 at which time it was remanded primarily for procedural purposes.  The Veteran was then provided a stressor letter explaining to her the evidence necessary to corroborate a stressor during service to support her claim for post-traumatic stress disorder due to personal assault due to the provisions of 38 C.F.R. § 3.304(f) (2010).  The case has been returned to the Board for appellate review.  


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claim that has been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to her claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran essentially claims that she has PTSD due to her experiences in service, to include being a victim of sexual discrimination and experiencing one incident in which she believes she was raped while sleeping.  She also refers to memories of seeing dead bodies in her job as a photographer and her recollections of an incident in Thailand when she had to hide during student rioting.  She indicated in a July 2010 statement that all information had already been considered.  

There is no recent psychiatric evidence of record.  The evidence of record includes the report of a July 2007 communication from a private physician in which the assessments included PTSD.  However, the examiner noted the PTSD by history only and referred primarily to an unrelated disorder.  The only medical evidence of record pertaining to psychiatric evaluation of the Veteran was a July 2000 Board communication in which a private clinical psychologist, Daryl Birney, Ph.D., indicated that he completed his psycho diagnostic evaluation of the Veteran in January 2001 with regard to a claim for Social Security disability benefits.  It was noted that the Veteran spent time in Thailand as a photographer and photographed pictures of dead bodies.  When questioned about PTSD symptoms, the Veteran said "I don't know what the symptoms of PTSD are."  She said the traumas that she experienced included photographing bodies and contracting VD from her husband.  Following examination the physician stated "she may have had problems with post-traumatic stress, however she doesn't appear to be symptomatic at this time."  The Veteran was given an Axis I diagnosis at that time of dysthymia.  She was given an Axis II diagnosis of a personality disorder, with passive-aggressive and schizotypal features.  No mental health care professional has discussed the question of whether there is a relationship between any current psychiatric disorder, to include PTSD, and the Veteran's military service.  

Since it is unclear whether the Veteran has PTSD or any other psychiatric disorder related to her active service, a VA examination is in order.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the case it was indicated that VA must authorize an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury or disease incurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the Veteran's service; but (4) there is insufficient competent medical evidence in the file for VA to make a decision on the claim.  The Veteran has not been accorded a rating examination with regard to her psychiatric disability and the Board believes that one is in order.  

In view of the foregoing, the case is REMANDED for the following:  

1.  The Veteran should be given one more opportunity to provide more specific information with regard to claimed stressful experiences she had while serving as a photographic specialist with the military in the 1970's.  She should be asked to provide more specific information with regard to names, dates, and places of specific events of a stressful nature that took place while she was on active duty.  Any information obtained should be associated with the claims file.  

2.  The Veteran should also be asked to provide any information with regard to psychiatric treatment she has had since 2009.  VA should then make arrangements to obtain any additional medical records should the Veteran refer to their existence.  

3.  Thereafter, the Veteran should be accorded an examination by a physician knowledgeable in psychiatry for the purpose of determining whether it is at least as likely as not (that is, probability greater than 50 percent) that any current psychiatric disorder, to include PTSD, had its origin in service or is in any way related to the Veteran's active service.  The complete rationale for any opinion expressed should be provided.  The examiner must express an opinion as to whether she meets the criteria for PTSD contained in DSM-IV.  The examiner should comment as to whether evidence dated contemporaneous to service shows any indication that a personal assault occurred in service and whether the service treatment records and service personnel records show behavior consistent with the aftermath of an assault in service.  If the examiner is not able to provide the requested opinion without resorting to speculation, this should be so stated and he or she must discuss why such an opinion is not possible.  

4.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought is not granted, the Veteran should be provided with a Supplemental Statement of the Case and be afforded the appropriate period of time in which to respond.  

Then, the case should be returned to the Board for appellate consideration, if otherwise in order.  By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran unless otherwise notified by VA, but she is apprised of the importance of appearing for any scheduled examination and of providing more specific information with regard to her experiences in the military.  Failure to do so without good cause may result in a denial of her claim.  38 C.F.R. § 3.655 (2010).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

	                  _________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).






